Citation Nr: 0708470	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  02-17 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel







INTRODUCTION

The veteran served on active duty from June 1968 to April 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2001 rating decision in which the RO granted 
service connection and assigned an initial 20 percent rating 
for diabetes mellitus, effective November 20, 2000.  In 
February 2002, the veteran's representative filed a timely 
notice of disagreement (NOD) with initial rating assigned.  
The RO issued a statement of the case (SOC) in May 2002, and 
the veteran's representative filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
September 2002. 

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service- 
connected).

In November 2003, the Board remanded the matter on appeal to 
the RO, via the Appeals Management Center (AMC), for 
additional development.  After accomplishing further action, 
the AMC continued the denial of the claim (as reflected in 
March and June 2006 supplemental SOCs (SSOCs) and returned 
the matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the November 20, 2000 effective date of the grant 
of service connection, the veteran's diabetes mellitus has 
been controlled with oral hypoglycemic agents, insulin, and a 
restricted diet.  There is no medical evidence of 
restrictions on his activities or any episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic 
Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, VCAA notice should include the criteria for 
all higher ratings, as well as information pertaining to the 
assignment of disability ratings.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO, to include via the AMC).  
Id; Pelegrini, 18 Vet. App. at 119.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in the May 2002 SOC, the RO set forth the 
schedular criteria for all higher ratings for diabetes 
mellitus, as well as the criteria for invoking the procedures 
for assignment of a higher rating on an extra-schedular 
basis.  Following remand, an April 2004 AMC letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for an initial 
rating in excess of 20 percent for diabetes mellitus, as well 
as what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claim.  A 
March 2006 AMC Resource Unit letter informed the appellant 
how disability ratings and effective dates are assigned and 
the type of evidence that impacts those determinations.  
Further, the June 2006 SSOC reflects readjudication of the 
claim after issuance of the notice described above.  Hence, 
the appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006); see also, Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, records from the Social Security Administration 
(SSA), and VA examination reports, as well as VA outpatient 
treatment records from pertinent facilities, to include the 
Syracuse VA Medical Center, and the Watertown VA Clinic.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and AMC, the appellant has been notified and made aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 527 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), are both required.  See 
Fenderson, 12 Vet. App. at 126.

In this case, the RO assigned the initial 20 percent rating 
for the veteran's diabetes mellitus pursuant to 38 C.F.R. § 
4.119, Diagnostic Code 7913. 

Under Diagnostic Code 7913, diabetes mellitus requiring 
insulin or an oral hypoglycemic agent and a restricted diet 
warrants a 20 percent rating.  A 40 percent rating is 
assigned for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus that requires 
insulin, a restricted diet, and regulation of activities, 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring 1 or 2 hospitalizations per year or twice a month 
visits to a diabetic care provider, plus complications that 
would not be compensable if separately evaluated.  A 100 
percent rating requires more than 1 daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities), with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least 3 hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight or strength, or complications that 
would be compensable if separately evaluated.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2006).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
an initial rating in excess of 20 percent for service- 
connected diabetes mellitus have not been met at any time 
since the November 20, 2000 effective date of the grant of 
service connection for that disability.

In this case, the objective medical evidence, including VA 
outpatient treatment records, private treatment records, 
records from SSA, and VA examination reports dated in 
September 2001 and July 2005, shows that the veteran's 
diabetes mellitus requires insulin, oral medication, and some 
restrictions in his diet.  However, the competent medical 
evidence of record does not reflect that the appellant's 
diabetes mellitus requires "regulation of activities," 
defined in Diagnostic Code 7913 as "avoidance of strenuous 
occupational and recreational activities".  On the contrary, 
the evidence of record reflects that the appellant's 
physicians have wanted him to increase his physical activity 
and continue to follow an exercise routine.  Further, VA 
outpatient treatment notes dated from 2001 to 2005 show 
numerous notations of the veteran's participation in 
recreational activities like traveling, hunting, and camping.  
The Board points out that the requirement that diabetes 
mellitus necessitate regulation of activities is a primary 
factor distinguishing ratings greater than the 20 percent 
evaluation under Diagnostic Code 7913.  The Board also notes 
that there is no evidence that the appellant has had those 
factors that are criteria for a rating higher than 40 percent 
(at least annual hospitalizations for diabetic care, visits 
at least twice monthly to a diabetic care provider, 
complications that would not be compensable if separately 
evaluated, etc.).

Finally, the Board observes that, while the record reflects 
the subsequent grant of service connection for claims (not 
currently on appeal) for conditions secondary to the 
veteran's service-connected diabetes mellitus (specifically, 
diabetic neuropathy affecting the right and left lower 
extremities and diabetic retinopathy), each of these 
disabilities is separately rated.  As such, the manifestation 
of any secondary condition has no bearing on the rating for 
the veteran's diabetes mellitus; to hold otherwise would 
violate the rule against pyramiding.  See 38 C.F.R. § 4.14 
(providing, in part, that evaluations of the same 
manifestations under different diagnoses [or, diagnostic 
codes], is to be avoided).  

The aforementioned discussion makes clear that, since the 
effective date of the grant of service connection for the 
disability, the symptoms of the veteran's diabetes mellitus 
symptomatology have more nearly approximate the criteria for 
a 20 percent schedular rating under Diagnostic Code 7913.  
Under these circumstances, the Board must conclude that the 
criteria for the next higher, 40 percent, rating for diabetes 
mellitus have not been met.  It logically follows that the 
criteria for any higher rating under Diagnostic Code 7913 
likewise have not been met.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the veteran's service-connected diabetes mellitus has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited to in 
the May 2002 SOC).  In this regard, the Board notes that the 
veteran's disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  There also is no 
objective evidence that the disability has warranted frequent 
periods of hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
initial 20 percent rating assigned for diabetes mellitus 
represents the maximum rating assignable since the effective 
date of the claim for service connection.  As such, there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for a higher initial rating must be denied.  In 
reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


